                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


CHRISTOPHER NICHOLSON BEY, #462661,

                       Plaintiff,

v.                                                   CASE NO. 2:19-CV-10871
                                                     HONORABLE VICTORIA A. ROBERTS

SHARON OLIVER, et al.,

                  Defendants.
________________________________/

             OPINION AND ORDER OF PARTIAL SUMMARY DISMISSAL

I.     Introduction

       Michigan prisoner Christopher Nicholson Bey (“Plaintiff”) filed a pro se Civil Rights

Complaint pursuant to 42 U.S.C. § 1983 alleging that he was not given proper medical care for

gallstones and gallbladder pain while confined at the Saginaw Correctional Facility in Freeland,

Michigan from May, 2016 through June, 2017. He asserts violations of his right to be free from

cruel and unusual punishment (deliberate indifference to his medical needs) and his right to

equal protection of the law.

       Plaintiff names Dr. Sharon Oliver, an unknown Utilization Management Medical

Director, and Physician Assistant Joshua Buskirk as defendants; he sues them in their personal

and official capacities. Plaintiff seeks compensatory and punitive damages, and any other

appropriate relief. The Court granted Plaintiff leave to proceed without prepayment of the filing

fee for this action. 28 U.S.C. § 1915(a)(1). After review of the Complaint, the Court dismisses

it in part for failure to state a claim upon which relief may be granted under § 1983 and on the

basis of immunity.
II.    Discussion

       Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court is required to sua

sponte dismiss an in forma pauperis complaint before service on a defendant if it determines that

the action is frivolous or malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. 42 U.S.C.

§ 1997e(c); 28 U.S.C. § 1915(e)(2)(B). The Court is similarly required to dismiss a complaint

seeking redress against government entities, officers, and employees which is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from

a defendant who is immune from such relief. 28 U.S.C. § 1915A. A complaint is frivolous if it

lacks an arguable basis in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke

v. Williams, 490 U.S. 319, 325 (1989).

       A pro se civil rights complaint is to be construed liberally. Haines v. Kerner, 404 U.S.

519, 520-21 (1972). Nonetheless, Federal Rule of Civil Procedure 8(a) requires that a complaint

set forth “a short and plain statement of the claim showing that the pleader is entitled to relief,”

as well as “a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The purpose of this rule

is to “give the defendant fair notice of what the claim is and the grounds upon which it rests.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). While this notice

pleading standard does not require “detailed” factual allegations, it does require more than the

bare assertion of legal principles or conclusions. Twombly, 550 U.S. at 555. Rule 8 “demands

more than an unadorned, the defendant-unlawfully-harmed me accusation.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at


                                                  2
555). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Id. (quoting Twombly, 550 U.S. at 557). “Factual allegations must be enough to

raise a right to relief above the speculative level on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at 555-56 (citations and

footnote omitted).

       To state a civil rights claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) he or

she was deprived of a right, privilege, or immunity secured by the federal Constitution or laws of

the United States; and (2) the deprivation was caused by a person acting under color of state law.

Flagg Bros. v. Brooks, 436 U.S. 149, 155-57 (1978); Harris v. Circleville, 583 F.3d 356, 364

(6th Cir. 2009). Additionally, a plaintiff must allege that the deprivation of his or her rights was

intentional. Davidson v. Cannon, 474 U.S. 344, 348 (1986); Daniels v. Williams, 474 U.S. 327,

333-36 (1986). With the foregoing standards in mind, the Court finds that Plaintiff’s Complaint

is subject to summary dismissal in part.

       First, Plaintiff fails to allege sufficient facts to state an equal protection claim. Prisoners

are entitled to equal protection under the law. Wolff v. McDonnell, 418 U.S. 539, 556 (1974).

The linchpin of an equal protection claim is that the government has intentionally treated people

who are similarly situated in a different manner. Village of Willowbrook v. Olech, 528 U.S. 562,

564 (2000); Ross v. Duggan, 402 F.3d 575, 587–88 (6th Cir. 2004); Bannum, Inc. v. City of

Louisville, 958 F.2d 1354, 1359-60 (6th Cir. 1992). Plaintiff makes no such factual allegations

in his pleadings. Prisoners are not members of a protected class for equal protection purposes,

Hampton v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997), and Plaintiff fails to indicate with any

specificity how he has been treated differently from others who are similarly situated.


                                                  3
Conclusory allegations are insufficient to state a claim under § 1983, Iqbal, 556 U.S. at 678;

Twombly, 550 U.S. at 555-57; Crawford-El v. Britton, 523 U.S. 574, 588 (1998); Moldowan v.

City of Warren, 578 F.3d 351, 390-91 (6th Cir. 2009). Plaintiff thus fails to state an equal

protection claim; this claim is dismissed.

       Second, Plaintiff’s Complaint must also be dismissed in part on the basis of immunity.

Plaintiff sues the defendants in their official capacities and seeks monetary damages as relief.

The Eleventh Amendment, however, bars civil rights actions against a state and its agencies and

departments unless the state has waived its immunity and consented to suit or Congress has

abrogated that immunity. Will v. Michigan Dep't of State Police, 491 U.S. 58, 66 (1989). “The

state of Michigan . . . has not consented to being sued in civil rights actions in the federal

courts,” Johnson v. Unknown Dellatifa, 357 F.3d 539, 545 (6th Cir. 2004) (citing Abick v.

Michigan, 803 F.2d 874, 877 (6th Cir. 1986)), and Congress did not abrogate state sovereign

immunity when it passed § 1983. Chaz Const., LLC v. Codell, 137 F. App’x 735, 743 (6th Cir.

2005). Eleventh Amendment immunity “bars all suits, whether for injunctive, declaratory or

monetary relief” against a state and its agencies.” McCormick v. Miami Univ., 693 F.3d 654,

661 (6th Cir. 2012) (quoting Thiokol Corp. v. Dep’t of Treasury, 987 F.2d 376, 381 (6th Cir.

1993)). Eleventh Amendment immunity applies to state employees who are sued in their official

capacities. See Colvin v. Caruso, 605 F.3d 282, 289 (6th Cir. 2010) (citing Cady v. Arenac Co.,

574 F.3d 334, 344 (6th Cir. 2009)). Because the defendants are employees of the Michigan

Department of Corrections and are sued in their official capacities, they are entitled to Eleventh

Amendment immunity. Johnson, 357 F.3d at 545. Plaintiff’s claim for monetary damages

against the defendants in their official capacities must be dismissed.


                                                  4
        Finally, the Court finds that Plaintiff’s claim against the defendants alleging the lack of

proper medical care for his gallstones and gallbladder pain (deliberate indifference to his medical

needs) is not subject to summary dismissal. While Plaintiff may or may not ultimately prevail,

he pleads sufficient facts to state a potential claim for relief.

III.    Conclusion

        Plaintiff fails to state a claim upon which relief may be granted under 42 U.S.C. § 1983

as to the alleged violation of his right to equal protection of the law. The Court DISMISSES his

equal protection claim. Because defendants are entitled to Eleventh Amendment immunity, the

Court DISMISSES the monetary damages claim against them in their official capacities.

        Plaintiff’s claim concerning the alleged lack of proper medical care for his gallstones and

gallbladder pain (deliberate indifference to his medical needs) survives the Court’s initial

screening under 28 U.S.C. §§ 1915(e)(2)(b) and 1915A and is not subject to summary dismissal.

        An appeal from this order cannot be taken in good faith. 28 U.S.C. § 1915(a)(3);

Coppedge v. United States, 369 U.S. 438, 445 (1962).

        IT IS SO ORDERED.



                                                        s/ Victoria A. Roberts
                                                        VICTORIA A. ROBERTS
                                                        UNITED STATES DISTRICT JUDGE
Dated: April 12, 2019




                                                    5
